
	
		I
		112th CONGRESS
		1st Session
		H. R. 3226
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To restore the TANF Emergency Contingency Fund to further
		  support our Nation’s jobless workers.
	
	
		1.Restoration of TANF Emergency
			 Contingency Fund
			(a)In
			 generalSection 403 of the
			 Social Security Act (42 U.S.C. 603) is amended by adding at the end the
			 following:
				
					(c)Emergency
				fund
						(1)EstablishmentThere
				is established in the Treasury of the United States a fund which shall be known
				as the Emergency Contingency Fund for State Temporary Assistance for
				Needy Families Programs (in this subsection referred to as the
				Emergency Fund).
						(2)Deposits into
				fund
							(A)In
				generalOut of any money in the Treasury of the United States not
				otherwise appropriated, there are appropriated for fiscal year 2012,
				$10,000,000,000 for payment to the Emergency Fund.
							(B)Availability and
				use of fundsThe amounts appropriated to the Emergency Fund under
				subparagraph (A) shall remain available through fiscal year 2013 and shall be
				used to make grants to States in each of fiscal years 2012 and 2013 in
				accordance with the requirements of paragraph (3).
							(C)LimitationIn
				no case may the Secretary make a grant from the Emergency Fund for a fiscal
				year after fiscal year 2013.
							(3)Grants
							(A)Grant related to
				caseload increases
								(i)In
				generalFor each calendar quarter in fiscal year 2012 or 2013,
				the Secretary shall make a grant from the Emergency Fund to each State
				that—
									(I)requests a grant
				under this subparagraph for the quarter; and
									(II)meets the
				requirement of clause (ii) for the quarter.
									(ii)Caseload
				increase requirementA State meets the requirement of this clause
				for a quarter if the average monthly assistance caseload of the State for the
				quarter exceeds the average monthly assistance caseload of the State for the
				corresponding quarter in the emergency fund base year of the State.
								(iii)Amount of
				grantSubject to paragraph (5), the amount of the grant to be
				made to a State under this subparagraph for a quarter shall be an amount equal
				to 80 percent of the amount (if any) by which the total expenditures of the
				State for basic assistance (as defined by the Secretary) in the quarter,
				whether under the State program funded under this part or as qualified State
				expenditures, exceeds the total expenditures of the State for such assistance
				for the corresponding quarter in the emergency fund base year of the
				State.
								(B)Grant related to
				increased expenditures for non-recurrent short term benefits
								(i)In
				generalFor each calendar quarter in fiscal year 2012 or 2013,
				the Secretary shall make a grant from the Emergency Fund to each State
				that—
									(I)requests a grant
				under this subparagraph for the quarter; and
									(II)meets the
				requirement of clause (ii) for the quarter.
									(ii)Non-recurrent
				short term expenditure requirementA State meets the requirement
				of this clause for a quarter if the total expenditures of the State for
				non-recurrent short term benefits in the quarter, whether under the State
				program funded under this part or as qualified State expenditures, exceeds the
				total expenditures of the State for non-recurrent short term benefits in the
				corresponding quarter in the emergency fund base year of the State.
								(iii)Amount of
				grantSubject to paragraph (5), the amount of the grant to be
				made to a State under this subparagraph for a quarter shall be an amount equal
				to 80 percent of the excess described in clause (ii).
								(C)Grant related to
				increased expenditures for subsidized employment
								(i)In
				generalFor each calendar quarter in fiscal year 2012 or 2013,
				the Secretary shall make a grant from the Emergency Fund to each State
				that—
									(I)requests a grant
				under this subparagraph for the quarter; and
									(II)meets the
				requirement of clause (ii) for the quarter.
									(ii)Subsidized
				employment expenditure requirementA State meets the requirement
				of this clause for a quarter if the total expenditures of the State for
				subsidized employment in the quarter, whether under the State program funded
				under this part or as qualified State expenditures, exceeds the total such
				expenditures of the State in the corresponding quarter in the emergency fund
				base year of the State.
								(iii)Amount of
				grantSubject to paragraph (5), the amount of the grant to be
				made to a State under this subparagraph for a quarter shall be an amount equal
				to 80 percent of the excess described in clause (ii).
								(4)Authority to
				make necessary adjustments to data and collect needed dataIn
				determining the size of the caseload of a State and the expenditures of a State
				for basic assistance, non-recurrent short term benefits, and subsidized
				employment, during any period for which the State requests funds under this
				subsection, and during the emergency fund base year of the State, the Secretary
				may make appropriate adjustments to the data, on a State-by-State basis, to
				ensure that the data are comparable with respect to the groups of families
				served and the types of aid provided. The Secretary may develop a mechanism for
				collecting expenditure data, including procedures which allow States to make
				reasonable estimates, and may set deadlines for making revisions to the
				data.
						(5)LimitationThe
				total amount payable to a single State under subsection (b) and this subsection
				for fiscal years 2012 and 2013 combined shall not exceed 50 percent of the
				annual State family assistance grant.
						(6)Limitations on
				use of fundsA State to which an amount is paid under this
				subsection may use the amount only as authorized by section 404.
						(7)Timing of
				implementationThe Secretary shall implement this subsection as
				quickly as reasonably possible, pursuant to appropriate guidance to
				States.
						(8)Application to
				indian tribesThis subsection shall apply to an Indian tribe with
				an approved tribal family assistance plan under section 412 in the same manner
				as this subsection applies to a State.
						(9)DefinitionsIn
				this subsection:
							(A)Average monthly
				assistance caseload definedThe term average monthly
				assistance caseload means, with respect to a State and a quarter, the
				number of families receiving assistance during the quarter under the State
				program funded under this part or as qualified State expenditures, subject to
				adjustment under paragraph (4).
							(B)Emergency fund
				base year
								(i)In
				generalThe term emergency fund base year means,
				with respect to a State and a category described in clause (ii), whichever of
				fiscal year 2009 or 2010 is the fiscal year in which the amount described by
				the category with respect to the State is the lesser.
								(ii)Categories
				describedThe categories described in this clause are the
				following:
									(I)The average
				monthly assistance caseload of the State.
									(II)The total
				expenditures of the State for non-recurrent short term benefits, whether under
				the State program funded under this part or as qualified State
				expenditures.
									(III)The total
				expenditures of the State for subsidized employment, whether under the State
				program funded under this part or as qualified State expenditures.
									(C)Qualified state
				expendituresThe term qualified State expenditures
				has the meaning given the term in section
				409(a)(7).
							.
			(b)Modification of
			 caseload reduction creditSection 407(b)(3)(A)(i) of such Act (42
			 U.S.C. 607(b)(3)(A)(i)) is amended by inserting (or if the immediately
			 preceding fiscal year is fiscal year 2011 or 2012, then, at State option,
			 during the emergency fund base year of the State with respect to the average
			 monthly assistance caseload of the State (within the meaning of section
			 403(c)(9)), except that, if a State elects such option for fiscal year 2011,
			 the emergency fund base year of the State with respect to such caseload shall
			 be fiscal year 2009)) before under the State.
			(c)Disregard from
			 limitation on total payments to territoriesSection 1108(a)(2) of
			 such Act (42 U.S.C. 1308(a)(2)) is amended by inserting
			 403(c)(3), after 403(a)(5),.
			
